Case: 16-16474    Date Filed: 10/23/2018    Page: 1 of 2


                                                                [DO NOT PUBLISH]




                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 16-16474
                              Non-Argument Calendar
                            ________________________

                      D.C. Docket No. 2:15-cv-00365-SPC-CM


EDWARD J. JABLONSKI,

                                                                     Plaintiff - Appellant,

                                       versus

THE TRAVELERS COMPANIES, INC.,

                                                                    Defendant - Appellee.
                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                 (October 23, 2018)

Before WILLIAM PRYOR, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

      Edward J. Jablonski, proceeding pro se, appeals the denial of two Rule 60(b)

motions to reopen his action against The Travelers Companies, Inc., as well as an
              Case: 16-16474     Date Filed: 10/23/2018   Page: 2 of 2


order striking two complaints he filed after the District Court dismissed his second

amended complaint with prejudice and entered final judgment.

      We read appellate briefs filed by pro se litigants liberally. Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Even so, we may not construct

arguments where none exist, Cofield v. Ala. Pub. Serv. Comm’n, 936 F.2d 512,

514 n.2 (11th Cir. 1991), and generally will not consider issues that the appellant

does not include in his initial brief. Timson, 518 F.3d at 874.

      Mr. Jablonski’s complaints in the district court and his initial brief on appeal

allege unspecified frauds by Travelers. His brief also indicates he has previously

experienced an aneurysm and may suffer from aphasia and related impairments.

His brief expresses stress and worry because of ongoing litigation, as well as fear

of suffering another aneurysm.

      The court sympathizes with Mr. Jablonski’s circumstances, which clearly

make litigating on his own behalf difficult. However, we cannot discern any

argument from his brief for why the district court erred by denying his post-

judgment motions. See Timson, 518 F.3d at 874. We therefore affirm.

      AFFIRMED.




                                          2